                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                 JS-6
                                   CIVIL MINUTES – GENERAL

Case No. 2:19-cv-04891-SVW-AFMx                                        Date: June 20, 2019
Title      9810 Zelzah, LLC v. Anthony Gavin Parker, Iona Nicole Sison Go; and Does 1 to 10



Present: The Honorable Stephen V. Wilson, U.S District Judge


                  Paul M. Cruz                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                      N/A                                                  N/A

Proceedings: (In Chambers)            ORDER REMANDING MATTER TO STATE COURT

        On February 20, 2019, 9810 Zelzah, LLC (“Plaintiff”) instituted an unlawful detainer
proceeding against Anthony Gavin Parker, Iona Nicole Sison Go and Does 1 to 10 (“Defendants”) in
state court. Defendants have allegedly continued in unlawful possession of the property located at 9810
Zelzah Avenue #122, Northridge, CA 91325 (the “Property”) that is owned by Plaintiff. Defendants
allegedly entered into a 12-month lease of the Property on December 21, 2018, with current rent at
$2,150.00 per month. At the time of the 3-day notice to quit, the rent due by Defendant was allegedly
$2,732.67. Plaintiff estimates the fair rental value of the property as $71.66 per day. Plaintiff filed its
unlawful detainer complaint in state court after Defendant failed to comply with the notice to quit.
Defendant Parker filed a Demurrer on March 5, 2019. Defendant Parker removed the action to this
Court on June 5, 2019. Defendant asserts federal question jurisdiction in this Court based on the
“Protecting Tenants at Foreclosure Act of 2009” (Notice of Removal at ¶ 6). Diversity jurisdiction is
not alleged.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co.,
511 U.S. 375, 377 (1994). It is this Court’s duty to always examine its own subject matter jurisdiction,
see Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006), and the Court may remand a case summarily if
there is an obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d
982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity to respond when a
court contemplates dismissing a claim on the merits, it is not so when the dismissal is for lack of
subject matter jurisdiction.”) (omitting internal citations). A defendant attempting to remove an action
from state to federal court bears the burden of proving that jurisdiction exists. See Scott v. Breeland,




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 3
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 2:19-cv-04891-SVW-AFMx                                         Date:
Title      9810 Zelzah, LLC v. Anthony Gavin Parker, Iona Nicole Sison Go; and Does 1 to 10


792 F.2d 925, 927 (9th Cir. 1986). A “strong presumption” against removal jurisdiction exists. See
Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).

        Subject matter jurisdiction exists over civil actions “arising under” federal law. 28 U.S.C.
§ 1331. A claim arises under federal law “when a federal question is presented on the face of plaintiff’s
properly pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Plaintiff’s
Complaint here contains a single cause of action for unlawful detainer, a state law claim. There is no
federal question jurisdiction even if Defendant has alleged an actual or anticipated federal defense to
the claim or a counterclaim arising under federal law. See Caterpillar, Inc., 482 U.S. at 392-93; Vaden
v. Discover Bank, 556 U.S. 49, 60 (2009). This is a simple state law unlawful detainer case, and there
is no federal question presented on the face of Plaintiff’s complaint.

         Defendant’s assertion of the “Protecting Tenants at Foreclosure Act of 2009” does not create
federal question jurisdiction. First, that statute expired at the end of 2014. See P.L. 111-22, section
704, as extended by section 1484 of P.L. 111-203. (“This title, and any amendments made by this title
are repealed, and the requirements under this title shall terminate, on December 31, 2014.”) Second,
even if that statute gave rise to a defense against Plaintiff’s foreclosure action, this does not provide the
Court with a basis to assert federal question jurisdiction under the well-pleaded complaint rule. See,
e.g., Federal Nat. Mortg. Ass’n v. Kennedy, 2012 WL 1378671, *1 (C.D. Cal. Apr. 20, 2012) (finding
no federal question jurisdiction over a state law unlawful detainer action where the notice of removal
raised the Protecting Tenants at Foreclosure Act of 2009); Federal Nat. Mortg. Ass’n v. Brooks, 2012
WL 773073, *4 (C.D. Cal. Mar. 7, 2012) (same); Westcom Credit Union, v. Dudley, 2010 WL
4916578, *2-3 (C.D. Cal. Nov. 22, 2010) (same). The PTFA does not create a private right of action;
rather, it provides a defense to state law unlawful detainer actions. See Logan v. U.S. Bank Nat. Ass’n,
722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the complaint because the PTFA “does not
create a private right of action allowing [plaintiff] to enforce its requirements”). Accordingly,
Defendant has failed to meet his burden of showing that federal question jurisdiction exists.

        The notice of removal has not alleged diversity jurisdiction, and it is clear from the face of the
Complaint that no diversity jurisdiction exists under 28 U.S.C. § 1332. The amount demanded on the
face of the Complaint is alleged not to exceed $10,000 − well below the statutory threshold of $75,000.
The Complaint specifically asserts a claim for past due rent of $2,732.67, plus ongoing damages at a
rate of $71.66 per day. Defendant has made no plausible allegations showing how those damages
would exceed $75,000.



CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 3
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:19-cv-04891-SVW-AFMx                                       Date:
Title      9810 Zelzah, LLC v. Anthony Gavin Parker, Iona Nicole Sison Go; and Does 1 to 10


        Accordingly, because this Court lacks subject matter jurisdiction, the Court REMANDS the
action to state court forthwith and orders the Court Clerk promptly to serve this Order on all parties
who have appeared in this action.

        IT IS SO ORDERED.




cc: Pro Se Defendant




CV-90 (03/15)                          Civil Minutes – General                            Page 3 of 3
